department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-4814-99 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject definition of manufacturing_facility this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corporation city issuer c d e f g date issue whether a facility used for the growing of plants is engaged in manufacturing within the meaning of sec_144 conclusion the operations of the facility which appear to be agricultural in nature do not meet the definition of manufacturing within the meaning of sec_144 facts corporation is engaged in the business of growing garden plants for both the wholesale and retail market corporation holds a patent for a growing process that purportedly results in faster-growing and more durable plants than conventional growing methods corporation’s operations are conducted on a c acre facility the facility in city the facility produces approximately d plants annually the patented growing process begins with the germination of plants in state-of-the-art greenhouses equipped with heated floors robotic watering systems and retractable roofs seedlings are placed in bottomless pots which alters the growth process after several weeks the seedlings are transplanted to fields for approximately one year at the correct time of the year the plants are harvested while some plants are sold after harvesting many are transferred to cold storage facilities where they are kept in a dormant state until they are packaged and shipped to buyers the dormant state permits nationwide delivery of plants regardless of the season on date issuer issued e of revenue bonds the bond the bond proceeds were used to construct f acres of state-of-the-art greenhouses as described above and a g square foot cold storage building located at the facility the greenhouses and the cold storage_facility are used in the growing process described above law and analysis sec_103 of the internal_revenue_code provides that gross_income does not include interest on a state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond unless it is a qualified_bond sec_141 provides that a qualified_small_issue_bond is a qualified_bond sec_144 provides that the term qualified_small_issue_bond means any bond issued as part of an issue the aggregate authorized face_amount of which is dollar_figure or less and percent or more of the net_proceeds of which are to be used for the acquisition construction reconstruction or improvement of land or property of a character subject_to the allowance for depreciation or to redeem a prior issue that was used for those purposes under sec_144 the issuer may elect to increase the dollar_figure limitation to dollar_figure provided certain other requirements are also met the proceeds however are still required to be used in the manner described in sec_144 sec_144 provides in part that sec_144 does not apply to any bond issued after date unless percent or more of the net bond proceeds are used to provide any manufacturing_facility or any land or property in accordance with sec_147 relating to first-time farmers the exception for first-time farmers may apply if the land financed is to be used for farming_purposes and is acquired by an individual who is a first-time_farmer who will be the principal user of such land and who will materially and substantially participate on the farm of which such land is a part in the operation of such farm sec_147 for purposes of this section farm has the meaning given such term by sec_6420 sec_6420 defines farm to include nurseries ranges greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities and orchards by permitting either manufacturing facilities or specified farming activities sec_144 establishes a distinction between manufacturing and agriculture for purposes of the qualified_small_issue_bond rules in the instant case it is apparently undisputed that the exception for first-time farmers does not apply rather issuer and corporation contend that corporation is engaged in a manufacturing activity within the meaning of sec_144 sec_144 states that the term manufacturing_facility means any facility which is used in the manufacturing or production of tangible_personal_property including the processing resulting in a change in the condition of such property the term manufacturing_facility includes facilities which are directly related and ancillary to a manufacturing_facility determined without regard to this sentence if- i such facilities are located on the same site as the manufacturing_facility and ii not more than percent of the net_proceeds of the issue are used to provide such facilities while corporation’s growing process may require a high degree of technology and automation they do not appear to be manufacturing facilities the property financed with the bond proceeds include greenhouses and other structures that are used primarily for the raising of garden plants an agricultural commodity while these facilities appear to meet the definition of farming under sec_6420 the issuer and corporation apparently concede the exception for first- time farmers under sec_144 and sec_147 does not apply thus based on the information provided it does not appear that the bond proceeds were used for a qualified purpose under sec_144 case development hazards and other considerations while the facts presented support a determination that the activity in question is not manufacturing as with any factual determination there are some hazards to litigation first there is no published guidance or legal authority interpreting the phrase used in the manufacturing or production of tangible_personal_property as found in sec_144 the only guidance in this area comes from either private rulings or technical_advice issued by the service which of course provide no precedential authority the risk therefore is that we are unable to determine how a court will interpret the terms manufacturing and production further the question of whether an activity constitutes manufacturing is highly fact sensitive while it is normally difficult to predict how a court will interpret a given set of facts such prediction becomes more problematic where dealing with a case of first impression as we have here despite these cautionary notes the available facts provide strong evidence that the facility is an agricultural facility the service has previously taken the position that agricultural facilities do not constitute manufacturing facilities for purposes of sec_144 it is our opinion that this position is supported by the plain language of sec_144 which distinguishes manufacturing facilities and certain farm property please call if you have any further questions by joel e helke branch chief financial institutions products cc
